     Case 1:20-cv-00174-DMT-CRH Document 15 Filed 04/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Pamela Paul o/b/o Penny McDaniel,            )
(deceased),                                  )
                                             )
             Plaintiff,                      )       ORDER
                                             )
      vs.                                    )
                                             )
Andrew Saul, Commissioner of Social          )       Case No. 1:20-cv-174
Security,                                    )
                                             )
             Defendant.                      )


      IT IS ORDERED:

      1.     Plaintiff shall have until May 31, 2021, to file a motion for summary judgment

             and supporting brief.

      2.     Defendant shall have until June 30, 2021, to file a motion for summary judgment

             and supporting brief.

      3.     Plaintiff shall have until July 14, 2021, to file a responsive brief.

      Dated this 21st day of April, 2021.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
